Examinado el escrito de apelación y el señalamiento de errores; y vista la moción presentada por la parte apelante interesando se reclame el mandato, se concede a la demandante apelación para ante la Corte de Circuito de Apelaciones para el Primer Circuito contra la sentencia dictada por este Tribunal con fecha 18 de diciembre de 1931, se ordena la devolución del mandato que había sido remitido a la Corte de Distrito de Ponce, y se señala el día 25 de enero de 1932, a las 2 p. m., para oír a las partes en cuanto a la monta de la fianza de supersedeas que habrá de fijarse en este caso a los fines de la ape-lación interpuesta.